MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                 Feb 28 2020, 9:36 am

court except for the purpose of establishing                                  CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT
Jacob A. Ahler
Law Office of Riley & Ahler P.C.
Rensselaer, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Debra J. Heath,                                          February 28, 2020
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         19A-DR-2046
        v.                                               Appeal from the Jasper Superior
                                                         Court
Jeffrey L. Heath,                                        The Honorable Russell D. Bailey,
Appellee-Petitioner                                      Judge
                                                         Trial Court Cause No.
                                                         37D01-0209-DR-361



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-DR-2046 | February 28, 2020                 Page 1 of 4
[1]   Debra J. Heath (“Wife”) and Jeffrey L. Heath (“Husband”) divorced in 2002,

      and the trial court issued an order dividing the marital property in May 2004.

      The May 2004 order purportedly awarded the marital residence to Wife and

      awarded Husband a $30,000 lien against the residence to be satisfied from its

      eventual sale. 1 That sale was to occur within six months after the youngest

      child of the marriage graduated from high school. That child graduated from

      high school on May 16, 2016.


[2]   Thereafter, the parties filed cross-petitions for rule to show cause because,

      among other things, Wife had not yet sold or refinanced the house to satisfy

      Husband’s lien. On June 5, 2017, the trial court issued an order on the cross-

      petitions that concluded in relevant part:


               In the event that [Wife] fails to refinance timely the martial
               residence and cannot pay off the balance of [Husband’s]
               outstanding lien, then the residence shall be listed for sale with a
               realtor selected by both parties and shall be sold at fair market
               value. In this event, [Husband’s] outstanding lien shall be
               satisfied from the sale proceeds of the residence and the balance,
               if any, shall be divided evenly ….


      Appellant’s App. Vol. 2 at 24-25 (emphasis added). This is when, in Wife’s

      own words, the trial court “committed the error [in going] past the original

      property distribution” and “requiring the parties to split the remaining amount



      1
        We have not been provided with a copy of the trial court’s May 2004 property distribution order but have
      gleaned this information from subsequent trial court orders. Without the original distribution order, the
      record is unclear as to the distribution of any proceeds from the sale of the residence in excess of Husband’s
      lien.

      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2046 | February 28, 2020                    Page 2 of 4
      of the sale proceeds” resulting in an award of “additional marital property” to

      Husband. Appellant’s Br. at 11-12. However, Wife admittedly never appealed

      the trial court’s June 2017 order. Rather, Wife brings the current appeal from

      the trial court’s “most recent Order,” 2 and asserts that the trial court “abused its

      discretion by confirming” 3 the alleged error committed by the court in its June

      2017 order which improperly “modified [the original 50/50] property

      distribution order.” Id. at 9, 11-12. In other words, Wife currently seeks

      appellate review of the merits underlying a judgment that was entered by the

      trial court more than two years ago.


[3]   We must decline Wife’s request. Indiana Appellate Rule 9(A)(1) requires that a

      party initiate an appeal by filing a notice of appeal within thirty days after entry

      of a final judgment is noted on the chronological case summary. A judgment is

      a final judgment if it disposes of all claims as to all parties, see Ind. Appellate

      Rule 2(H)(1), and the self-effectuating June 2017 order did just that when it

      disposed of all claims raised in the parties’ cross-petitions for rule to show

      cause. Because Wife failed to file a timely appeal of the June 2017 order, she

      has forfeited her right to appeal that order and the issues finally decided therein.




      2
       Wife is referring to the trial court’s December 27, 2018 order on Husband’s “Petition to Sell Marital Real
      Estate and Contempt.” Appellant’s App. Vol. 2 at 19.
      3
        In its December 2018 order, because Wife had yet to sell or refinance the marital residence in accordance
      with the June 2017 order, the trial court again ordered Wife to sell the residence and reiterated that
      “Husband’s lien plus interest should be satisfied out of the proceeds … and all remaining proceeds shall be
      split equally.” Appellant’s App. Vol. 2 at 21 (emphasis added).

      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2046 | February 28, 2020                 Page 3 of 4
      Ind. Appellate Rule 9(A)(5). 4 As Wife makes no assertion that the trial court’s

      most recent order is erroneous for any other reason, we affirm it in its entirety. 5


[4]   Affirmed.


      May, J., and Pyle, J., concur.




      4
       We see no extraordinarily compelling reason why Wife’s forfeited right to appeal should be restored. See
      Adoption of O.R., 16 N.E.3d 995, 971-72 (Ind. 2014) (emphasizing that untimely appeal does not deprive
      appellate court of jurisdiction to entertain appeal and that court may resurrect otherwise forfeited appeal
      when there are extraordinarily compelling reasons to do so).
      5
        Forfeiture notwithstanding, we note that Wife’s entire argument on appeal is premised upon the trial court’s
      allegedly improper modification of the original property distribution. However, Wife has failed to include a
      copy of the dissolution decree or the original property distribution in the record on appeal. It is an
      appellant’s duty to provide an adequate record for our review. Page v. Page, 849 N.E.2d 769, 771 (Ind. Ct.
      App. 2006); see also Marion-Adams Sch. Corp. v. Boone, 840 N.E.2d 462, 468-69 (Ind. Ct. App. 2006) (noting the
      “cardinal rule” of appellate review that appellant bears burden of showing reversible error, as all
      presumptions are in favor of trial court’s judgment). Having not provided an adequate record on appeal,
      Wife cannot meet her burden to demonstrate any error. As noted earlier, we do not know what distribution
      the original 2004 order provided for any sale proceeds in excess of Husband’s lien.

      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2046 | February 28, 2020                  Page 4 of 4